The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on January 18, 2021.

Claims 12-18 and 20-27 are pending. Claims 1-11 and 19 are cancelled. Claims 24-27 are withdrawn from consideration as being drawn to a nonelected invention. Claim 12 is currently amended. 

Election of Group I, claims 12-23 was made without traverse as noted in the previous office action, and affirmed in the reply filed on January 18, 2021.

The rejection of claims 12-18 and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Silvernail et al. (US 2014/0069466), hereinafter “Silvernail” is withdrawn in view of Applicant’s amendment. 

The rejection of claims 12-13, 17-18 and 20-23 under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (US Patent No. 9,102,905), hereinafter “Walters” is withdrawn in view of Applicant’s amendment. 

The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Silvernail as applied to claims 12-18 and 20-22 above, and further in view of Walters is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
Claims 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites “the polycarboxylic acid polymer or salt or derivative thereof” in lines 1-2, however, the present independent claim 12 to which this claim is dependent upon, recites 
“a first polycarboxylic acid polymer . . .” in lines 3-4 and “a second polycarboxylic acid 
polymer. .  .” in lines 5-6, hence, it is not clear which polycarboxylic acid polymer claim 17 is referring to.
	Claim 18, which depends from claim 17, inherit the same rejection above. 
	Claim 20 recites “the polycarboxylic acid polymer or salt or derivative thereof” in lines 5-6 (last two lines), however, the present independent claim 12 to which this claim is dependent upon, recites “a first polycarboxylic acid polymer . . .” in lines 3-4 and “a second polycarboxylic acid polymer . .  .” in lines 5-6, hence, it is not clear which polycarboxylic acid polymer claim 20 is referring to.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sivernail et al. (US 2014/0069466), hereinafter “Silvernail” in view of Ryther (US 2006/0025325). 
Silvernail teaches an alkaline detergent which comprise, consist of and/or consist essentially of phosphinosuccinic acid (PSO) derivatives and a source of alkalinity (see paragraph [0034], page 3). The alkaline detergent comprises 0-90 wt% water, 1-90 wt% alkalinity (e.g. sodium hydroxide (beads) and/or dense ash), 0.01-40 wt% PSO derivatives, 0-40 wt% optional surfactant(s) and 0-40 wt% optional additional agents (see Table in paragraph [0037], page 4). The optional additional ingredients include for example, builders (see paragraph [0061], page 6), also called chelating or sequestering agents, for example, polyacrylic acid (see paragraphs [0106]-[0108], page 11).  Preferable levels of addition for builders that can also be chelating or sequestering agents are between about 0.1% to about 70% by weight, or about 1.5% to about 50% by weight, or between approximately 6% to approximately 45% by weight (see paragraph [0111], page 11). The phosphinosuccinic acid (PSO) derivatives comprises mono-, bis- and oligomeric phosphinosuccinic acid adducts having Formulas (I), (II), (III) and (IV), wherein Formulas (I) and (II)  comprises a phosphorus end group (see paragraph [0011], page 1), hence the PSO reads on the polycarboxylic acid derivative comprising a phosphorus end group. In oF is dimensionally stable and has a growth exponent of less than 3%,  as recited in claim 22; and (4) the composition excludes additional functional ingredients as disclosed in claim 23. 
	Ryther, an analogous art, teaches that a solid detergent composition can be prepared utilizing a processing aid, wherein the processing aid refers to a component that assists in the formation of the solid detergent; and an exemplary processing aid that helps in the formation of a solid detergent includes propylene glycol and hexylene glycol (see paragraph [0055], page 7).
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the hexylene glycol of Sivernail with propylene glycol because the substitution of art recognized equivalents as shown by Ryther is within the level of ordinary skill in the art. In addition, the 
With respect to difference (2), considering that Silvernail teaches builders, also called chelating or sequestering agents, like polyacrylic acid,  at a level between about 0.1% to about 70% by weight, or about 1.5% to about 50% by weight, or between approximately 6% to approximately 45% by weight as disclosed in paragraph [0111], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid composition of Silvernail and Ryther to exhibit a similar property as those recited because similar ingredients having overlapping proportions have been utilized, hence, would behave similarly. 
	With respect to difference (4), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to exclude additional functional  only optional ingredients as disclosed in paragraph [0037].  
 
Claims 12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US Patent No. 9,102,905), hereinafter “Walters”.
Walters teaches a solid detergent composition comprising an alkali metal hydroxide, a nonionic surfactant and a polycarboxylic acid copolymer (see col. 2, lines 26-28; col. 17, lines 22-24). The alkali metal hydroxide includes sodium hydroxide and may be added to the composition in any form known in the art, including as solid beads, dissolved in an aqueous solution, or a combination thereof (see col. 3, lines 33-47). The detergent composition can also optionally include a chelant like homopolymers of polycarboxylic acids such as homopolymer of acrylic acid, i.e., polyacrylic acid  (see col. 5, lines 16-20; col. 6, lines 16-36). In Example 4, Walters teaches a solid composition which comprises 75 wt% sodium hydroxide beads, 1.7 wt% Pluronic N3 nonionic surfactant and 23.3 wt% Acusol 425N, 50% (acrylic/maleic copolymer with a phosphono end group having a molecular weight of 1,900 (see col. 21, lines 23-48; col. 4, lines 43-48). Please note that this composition is phosphorus-free which reads on instant claim 21. The detergent composition may also include stabilizing agents; examples of suitable stabilizing agents include, but are not limited to: borate, calcium/magnesium ions, propylene glycol, and mixtures thereof and the stabilizing agent can be included in an amount up to approximately 20% by weight, between approximately 0.5% and approximately 15% by weight, and between approximately 2% and approximately 10% by weight (see col. 12, lines 44-55).  Walters, however, fails to specifically disclose the incorporation of a polycarboxylic acid like polyacrylic oF is dimensionally stable and has a growth exponent of less than 3%,  as recited in claim 22. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polyacrylic acid, propylene glycol and an aqueous sodium hydroxide into the solid composition, say as in Example 4 above because Walters teaches that the composition may comprise a homopolymer of acrylic acid, i.e. polyacrylic acid, for chelating effect, the composition may include a stabilizing agent like propylene glycol (which also reads as a processing aid), and the sodium hydroxide may be added to the composition as a combination of a solid and as a liquid, that is, sodium hydroxide dissolved in an aqueous medium, as discussed above. 
With respect to the amount of the propylene glycol, considering that Walters teaches stabilizing agent like propylene glycol in an amount up to approximately 20% by weight, between approximately 0.5% and approximately 15% by weight, or between approximately 2% and approximately 10% by weight as disclosed in col. 12, lines 44-55, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  
	 With respect to the weight ratio of the aqueous sodium hydroxide to the solid sodium hydroxide, even though Walters is silent to their weight ratio, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of the aqueous sodium hydroxide to the solid sodium hydroxide to be non-critical, which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions of the aqueous sodium hydroxide and the solid sodium hydroxide through routine experimentation for best results.
With respect to the property of the solid composition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid composition of Walters to exhibit a similar property as those recited because similar ingredients having overlapping proportions have been utilized, hence, would behave similarly. 


Response to Arguments
Applicant’s arguments with respect to Silvernail; and Silvernail in view of Walters are  moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant's arguments with respect to the obviousness rejection over Walters, as they apply to the present claims, have been fully considered but they are not persuasive because of the same reasons as set forth in paragraph 11.                      

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761